ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that a letter of admonition should be issued to JERI L. SAYER of CLARK, who was admitted to the bar of this *574State in 1985, for violation of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence) and RPC 1.4(a) (failure to communicate with client), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.